                Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 1 of 6



     Barbara L. Hull, #011890
1    Attorney at Law
     77 East Columbus Avenue
2    Suite 201
     Phoenix, Arizona 85012
3    (602)412-5800
     BarbaraHullLaw@gmail.com
4    Attorney for Anthony Espinosa Gonzales
5

6
                         IN THE UNITED STATES DISTRICT COURT
7
                                  DISTRICT OF ARIZONA
8

9                                             )   Case No. 2:17-cr-01311-PHX-DGC
     United States of America,                )
10                                            )   DEFENDANT’S REPLY IN
                    Plaintiff,                )   SUPPORT OF HIS MOTION TO
11                                            )   COMPEL COMPLIANCE WITH
           vs.                                )   COURT ORDER
12                                            )
     Anthony Espinosa Gonzales,               )
13                                            )
                    Defendant.                )
14

15
           Defendant Anthony Gonzales, by and through counsel undersigned, submits
16   his Reply in support of his Motion to Compel Compliance.
17         As an initial matter, undersigned mistakenly attached to the original motion
18   only the April 14, 2019 Affidavit of Tami Loehrs without its referenced exhibits.
19   That document is attached hereto in its entirety as Exhibit One.
20         This Court's Order is clear, sets the stage for testing, and provides as
21   follows:
22         [T]he defense expert [will be permitted] to examine the software at
           issue at a designated law enforcement facility, at a mutually
23         convenient date and time, for as much time as is reasonably necessary
24
           for the expert to complete her examination. No copies of the software
           shall be made. The software shall not leave the custody of the law
25         enforcement agency that controls it. Any proprietary information

                                              1
               Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 2 of 6



            regarding the software that is disclosed to the defense expert shall not
1
            be reproduced, repeated or disseminated in any manner. Violation of
2           [this] order shall subject the defense expert and/or defense counsel to
            potential sanctions by this Court.
3

4    Doc. 51, page 15.
5           The government's Response is just continued resistance to the testing
6    ordered by this Court, and further example of the government's overarching pattern
7    of extremes in order to prevent testing of their software. See, e.g., other examples
8    outlined in Doc. 54-7.
9           It appears unseemly that the Response starts by listing each exhibit to the
10   motion.      Defendant assumes, whether incorrectly or otherwise, that the

11   government's reference to the websites and mission statements of the two

12
     publications whose articles are attached to the Motion is an attempt to delegitimize

13
     those publications and the subject articles. In that vein, Defendant here notes the
     following quote from the HRW letter: "Human Rights Watch has long promoted
14
     accountability for sexual abuse of children around the world, and recognizes that
15
     lawful and rights-protecting efforts to prosecute and punish those who commit
16
     such crimes are of utmost importance." [Doc. 54-6.] The Response also points out
17
     that the ProPublica article quoted undersigned, seeming to again attempt to
18
     delegitimize the publication. However, the Response fails to note that that same
19
     article also quoted this Court's Order, so perhaps the publication is legitimate after
20
     all.
21
            The government is correct that the Human Rights Watch letter to the
22
     Department of Justice [Doc. No. 54-6] deals with CPS software, not the Torrential
23
     Downpour software used in this case. However, that piece was included as that
24

25


                                               2
             Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 3 of 6




1    software raises the same sort of issues raised by Torrential Downpour, as can also
2    be seen in the ProPublica article [Doc. No. 54-7.]
3
           The defense finds the government's Response troubling in many respects,
4
     not the least of which is that it is patently clear that the Response is nothing more
5
     than another attempt by the government to resist the ordered testing, taking this
6
     opportunity to simply get another bite at the apple to avoid appropriate testing.
7
           To this point, Defendant underscores that, beginning at page 3, line 12 of the
8
     Response, the government wants to re-hash its argument regarding law
9
     enforcement privilege and ignores the protective nature of the Court's Order,
10
     namely the threat of sanctions for copying the software and for disclosing any
11
     proprietary information. The defense is only asking to be permitted to access the
12
     database under the government's supervision in the government's facility. This
13   repeated argument should not be entertained.
14         One notable failing of the Response is that the government fails to contest or
15   even address the defense assertion that the Testing Protocol to be used in this case
16   comports with the Department of Justice testing protocol. The Testing Protocol
17   [Doc. 54-4] is consistent with international standards for software testing and
18   validation under ISO/IEC/IEEE 29119 SoftwareTesting-4 Testing Techniques.
19   See Exhibit One, paragraph 4. The government's Response offers no information

20   whatever to refute this fact. In fact, as can be seen in the HRW article [Doc. 54-6,

21
     footnote 14], the National Institute of Standards and Technology's (NIST)
     Computer Forensics Tool Testing Program (CFTT), states:
22
           There is a critical need in the law enforcement community to ensure
23
           the reliability of computer forensic tools. The goal of the Computer
24         Forensic Tool Testing (CFTT) project at the National Institute of
           Standards and Technology (NIST) is to establish a methodology for
25
           testing computer forensic software tools by development of general

                                               3
               Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 4 of 6



              tool specifications, test procedures, test criteria, test sets, and test
1
              hardware. The results provide the information necessary for
2             toolmakers to improve tools, for users to make informed choices
              about acquiring and using computer forensics tools, and for interested
3
              parties to understand the tools capabilities. A capability is required to
4             ensure that forensic software tools consistently produce accurate and
              objective test results. Our approach for testing computer forensic tools
5             is based on well-recognized international methodologies for
6
              conformance testing and quality testing.

7    Emphasis added. Furthermore, the Affidavit [Exhibit One] sets forth the precise
8    reason each of the tests is necessary to achieve the goals of this Court's Order.
9    The Justice Department's own policy guidelines state that software tools "used to
10   support evidence discovery, extraction and examination, case examination and

11   evaluation and method development shall be technically reviewed by qualified

12
     experts and validated prior to use."        U.S. Department of Justice, “Scientific

13
     Research and Integrity Policy,” undated, https://www.justice.gov/olp/forensic-
     science, p. 6.
14
              The Loehrs Affidavit, Exhibit One, also explains why the government's
15
     proposed three tests are insufficient to satisfy the Court's Order and do not
16
     comprise sufficient testing to determine whether Torrential Downpour correctly
17
     identified Mr. Gonzales' computer. The government's argument to the contrary is
18
     without merit.
19
              The Response further evidences the government's lack of understanding
20
     regarding the protocol. For example, the government confuses unallocated space
21
     with unshared space.        The only shared space on Gonzales' computer is the
22
     downloads folder. Unallocated, or deleted, space is only one part of unshared
23
     space.
24

25


                                                  4
             Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 5 of 6



           Finally, the government offers yet another resistance to the Order, now
1
     claiming that it requires a "massive expenditure of resources."       This, too, is
2
     without merit and should not be entertained.
3

4          This matter is really quite simple. The files the government is charging Mr.

5    Gonzales with distributing are files that Torrential Downpour identified as illegal

6    files being possessed at Mr. Gonzales' IP address. None of those files were found

7    on any of the computers seized from Mr. Gonzales. All the tests specifically set

8    forth in the Testing Protocol are necessary and critical in determining whether

9    there is any foundation for those charges and whether the software correctly

10   identified Mr. Gonzales.

11         While the defense indicated it welcomed an evidentiary hearing, the

12   government's Response clearly demonstrates that no hearing is warranted. The

13   Response raises nothing new and is just the latest attempt to avoid proper testing.

14   Defendant requests that the Court simply issue its Order directing the testing be

15   completed as previously ordered and utilizing the Testing Protocol.

16         Respectfully submitted this 24th day of April, 2019.

17

18
                                           _s/ Barbara L. Hull______________
19                                         Barbara L. Hull
20
                                           Attorney for Mr. Espinosa Gonzales

21

22

23

24

25


                                              5
             Case 2:17-cr-01311-DGC Document 56 Filed 04/24/19 Page 6 of 6



                                     CERTIFICATION
1

2          I hereby certify that on this date I electronically filed the attached document
     under seal with the Clerk’s Office using the ECF System for filing.
3

4         Courtesy copy with accompanying draft form of Order provided this date to
     The Honorable David G. Campbell at Campbell_chambers@azd.uscourts.gov.
5

6
           Copy also provided to Anthony Espinosa Gonzales.

7          Copy also provided to AUSA Gayle Helart at Gayle.Helart@usdoj.gov.
8

9    _s/ Barbara L. Hull________
     Barbara L. Hull
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                               6
